          Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 1 of 11




           In the United States Court of Federal Claims
                                       No. 18-1907C

                              (E-Filed: February 26, 2019)1

    VOITH HYDRO, INC.,                     )
                                           )
               Plaintiff,                  )
                                           )
    v.                                     )
                                           )      Post-Award Bid Protest; Motion to
    THE UNITED STATES,                     )      Supplement the Administrative Record
                                           )      with Expert Report; Findings in Report
               Defendant,                  )      Not Needed for Effective Judicial
                                           )      Review of Procurement Decision.
    and                                    )
                                           )
    ALSTOM RENEWABLE US LLC,               )
                                           )
               Intervenor-defendant.       )

David T. Ralston, Jr., Washington, DC, for plaintiff. Frank S. Murray, Micah T. Zomer,
and Krista A. Nunez, of counsel.

Douglas G. Edelschick, Trial Attorney, with whom were Joseph H. Hunt, Assistant
Attorney General, Robert E. Kirschman, Jr., Director, Douglas K. Mickle, Assistant
Director, Commercial Litigation Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant. Theresa L. Hampson, United States Army Corps
of Engineers, Walla Walla, WA, of counsel.

Jonathan D. Shaffer, Tysons Corner, VA, for intervenor-defendant. Mary Pat
Buckenmeyer and Todd M. Garland, of counsel.


1
       This opinion was issued under seal on February 21, 2019. Pursuant to the ordering
language, the parties were invited to identify source selection, proprietary or confidential
material subject to deletion on the basis that the material was protected/privileged. No
redactions were proposed by the parties. Thus, the sealed and public versions of this
opinion are identical, except for the publication date and this footnote.
        Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 2 of 11




                                OPINION AND ORDER

CAMPBELL-SMITH, Judge.

       On February 4, 2019, plaintiff Voith Hydro, Inc. (Voith) filed its “motion to
supplement the record and admit the Reed Report into evidence.” See ECF No. 54.
Plaintiff’s motion for judgment on the administrative record, filed the same day,
references the February 4, 2019 expert report of Mr. Lloyd C. Reed (Reed Report). See
ECF Nos. 55, 55-1. Plaintiff’s motion to supplement the administrative record with the
Reed Report is opposed by defendant, ECF No. 60, and by intervenor-defendant Alstom
Renewable US LLC (Alstom), ECF No. 62. Plaintiff’s reply brief in support of its
motion to supplement was filed on February 15, 2019. See ECF No. 64. In order to
preserve the briefing schedule in this bid protest, the court has given expedited
consideration to plaintiff’s motion to supplement. For the following reasons, plaintiff’s
motion to supplement the administrative record is DENIED.

I.     Background

        This bid protest challenges “the evaluation and award decision by the
U.S. Army Corps of Engineers, Walla Walla District (‘USACE’ or the ‘agency’) under
Request for Proposals No. W912EF-17-R-0004 (the ‘Solicitation’ or ‘RFP’), which
sought proposals for the design, supply and installation of new turbines in fourteen
hydroelectric generator units at the McNary Lock and Dam Powerhouse located on the
Lower Columbia River.” ECF No. 1 at 1 (complaint). The protest filed here was
preceded by a post-award bid protest at the Government Accountability Office (GAO).
Id. at 3. That protest was dismissed as academic when the agency informed the GAO that
it intended to take correction action to address concerns about the award raised in Voith’s
GAO protest. Id. at 5. Here, plaintiff argues that the agency’s decision to award the
contract to Alstom, notwithstanding the corrective action undertaken by the agency,
failed to correct significant evaluation errors committed by the agency. Id.

        Voith’s challenge to the award to Alstom raises three general areas of concern. In
Count I of the complaint, plaintiff alleges that the evaluation of the offerors’ technical
proposals and of their preliminary turbine designs was flawed. Id. at 41-43. In Count II,
plaintiff alleges that the agency’s past performance evaluation was unreasonable,
arbitrary and capricious. Id. at 43-45. In Count III, Voith contends that the price
evaluation of proposals was flawed. Id. at 45-48. Together, as summarized in Count IV,
plaintiff contends that these three types of evaluation errors invalidate the agency’s
determination that Alstom, not Voith, provided the best value proposal in this
procurement. Id. at 48.


                                            2
        Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 3 of 11



       After the court adopted the briefing schedule suggested by the parties for
cross-motions for judgment on the administrative record, see ECF No. 14 (scheduling
order), a dispute arose as to whether Mr. Lloyd C. Reed, an expert consultant for plaintiff,
should be granted access to confidential information filed under seal in this bid protest.
The court denied Mr. Reed access to sealed filings in this case on February 1, 2019. See
ECF No. 51 (sealed opinion); ECF No. 58 (public version of opinion). The current
dispute as to supplementation of the administrative record with the Reed Report, ECF
Nos. 54-1 through 54-5, arose on February 4, 2019. By February 15, 2019, plaintiff’s
motion was fully briefed, see ECF No. 64, and the court now gives expedited
consideration to plaintiff’s motion. The court turns first to the standard of review
applicable to plaintiff’s motion to supplement the administrative record.2

II.    Standard of Review for Requests to Supplement the Administrative Record in a
       Bid Protest

       In Axiom Resource Management, Inc. v. United States, 564 F.3d 1374 (Fed. Cir.
2009), the United States Court of Appeals for the Federal Circuit identified the acceptable
circumstances under which the administrative record may be supplemented in a bid
protest. The Axiom panel criticized a decision of this court which permitted
supplementation of the administrative record in a bid protest, and criticized the trial
court’s over-broad reliance on Esch v. Yeutter, 876 F.2d 976, 991 (D.C. Cir. 1989), a
case which provides a list of justifications for the supplementation of the administrative
record of an agency action. Axiom, 564 F.3d at 1379-81.

        The court notes that the Axiom panel adopted a restrictive standard for
supplementation of the administrative record in a bid protest, and favorably cited
Murakami v. United States, 46 Fed. Cl. 731 (2000), aff’d, 398 F.3d 1342 (Fed. Cir.
2005). Axiom, 564 F.3d at 1380. The Axiom standard for supplementation of the
administrative record in a bid protest is a direct quotation from Murakami, stating that
“supplementation of the record should be limited to cases in which ‘the omission of
extra-record evidence precludes effective judicial review.’” Id. (quoting Murakami, 46
Fed. Cl. at 735). The Federal Circuit relied on the cases cited by this court in Murakami
to conclude that “[t]he purpose of limiting review to the record actually before the agency
is to guard against courts using new evidence to ‘convert the “arbitrary and capricious”
standard into effectively de novo review.’” Id. (quoting Murakami, 46 Fed. Cl. at 735


2
       The parties have sought guidance from a great number of decisions issued by this
court when faced with requests to supplement the administrative record in a bid protest.
Because precedential guidance from the United States Court of Appeals for the Federal
Circuit is determinative here, the court will not, except in a few instances, address the
manifold holdings of this court cited by the parties.

                                             3
        Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 4 of 11



and citing Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 743-44 (1985); Camp v. Pitts,
411 U.S. 138, 142 (1973)).

        The thrust of the Axiom decision, and Murakami, is that this court must exercise
restraint when considering whether or not to supplement the administrative record in a
bid protest. See id. (favoring a “more restrictive approach” and questioning the vitality of
Esch) (citations omitted); Murakami, 46 Fed. Cl. at 735 (stating that the construction of
the Esch justifications for allowing supplementation of an administrative record should
be “extremely limited”) (citations omitted). For these reasons, the court must carefully
consider whether the Reed Report is a proper supplement to the administrative record in
this case. In essence, the court must decide whether, absent the court’s consideration of
the findings in the Reed Report, the administrative record in this case will permit an
effective judicial review of the procurement in question.3

III.   Analysis

       Plaintiff’s motion contains four broad arguments.4 First, plaintiff contends that the
agency’s procurement decision cannot be effectively reviewed under the Administrative
Procedure Act, 5 U.S.C. § 706 (2012) (APA), unless the Reed Report’s findings are
considered. ECF No. 54 at 10-12, 14-15. According to Voith, “the Reed Report provides
the factual predicate for Voith’s claims that the agency failed to consider necessary
factors, data and important aspects in its award decision, and thus record supplementation
with the Reed Report is permissible and warranted.” Id. at 15.

      Second, Voith contends that the court’s record of this case should be
supplemented with the Reed Report, even if the court finds that the administrative record
should not be so supplemented. Id. at 15-16. Plaintiff argues that this court may permit
materials not considered by the agency to be included in its own record, so that various
determinations may be made in bid protests. Id. at 8. One area of inquiry mentioned by

3
       The court declines to discuss at length the holding in AgustaWestland North
America, Inc. v. United States, 880 F.3d 1326 (Fed. Cir. 2018). That decision condemns
a “sua sponte supplement[ation of] the administrative record” by a judge of this court in
the context of a bid protest, not the granting of a motion to supplement the administrative
record. Id. at 1331. In AgustaWestland, the Federal Circuit simply recognizes that
Axiom remains good law and applies the holding of Axiom to the facts of that case. Id.
at 1331-32.
4
       The court has considered all of plaintiff’s contentions, and addresses the principal
arguments presented in its motion to supplement the administrative record in this opinion.
None of plaintiff’s arguments shows that supplementation of the administrative record in
this case with the Reed Report is appropriate under the Axiom standard.

                                             4
        Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 5 of 11



plaintiff is the factor weighed before this court issues injunctive relief in a bid protest,
referred to as the “public interest” factor. Id. Another area of inquiry mentioned by
plaintiff is the issue of “competitive prejudice.” Id.

       Third, plaintiff argues that the nature of this procurement is so highly technical
and complex that Mr. Reed’s commentary is required to explain the subject matter to the
court. According to plaintiff, “[a]dminis[t]rative record supplementation with the Reed
Report is also warranted as it presents information needed to explain technical and
complex issues of hydropower electric.” Id. at 17. In support of this argument, Voith
contends that “the agency itself obtained expert advice on several occasions during the
procurement . . . , and in the successful prior GAO protest, GAO requested a declaration
from the agency’s expert.” Id. at 18.

        Fourth, plaintiff asserts that the Reed Report is admissible evidence under several
rules in the Federal Rules of Evidence. Id. at 18-20. Voith argues in this regard that
“there is no evidence that [the Reed Report’s] probative value is substantially outweighed
by other factors, such as undue prejudice or confusion.” Id. at 19. Plaintiff also assures
the court that Mr. Reed is qualified to opine as an expert on the issues he addresses in his
report. Id. at 19-20.

       The court addresses each of these topics in turn.

       A.     Effective Judicial Review

        Plaintiff devotes a great deal of attention in its motion to the APA standard of
review, and very little to the Axiom standard. Compare ECF No. 54 at 5-8, 10-15, with
id. at 14 n.1, 16-17. It is important to note the distinction between the APA standard of
review, which focuses on the merits of the bid protest, and the Axiom standard of review,
which focuses narrowly on the supplementation of the administrative record issue. The
Axiom standard serves the purpose of ensuring that an APA review of the procurement
proceeds correctly, and that the trial court does not engage in a de novo review of the
proposals before the procuring agency. See 564 F.3d at 1380 (“The purpose of limiting
review to the record actually before the agency is to guard against courts using new
evidence to ‘convert the “arbitrary and capricious” standard into effectively de novo
review.’”) (citations omitted).

       What plaintiff proposes in its motion is the introduction of new evidence, i.e., the
findings of the Reed Report, to influence the court’s review of the merits of Alstom’s and
Voith’s proposals that were before the agency. Under Axiom, such “new evidence” must
be excluded unless the court’s APA review of the agency’s procurement decision could
not be effective without the Reed Report. See id. (“[S]upplementation of the record
should be limited to cases in which ‘the omission of extra-record evidence precludes
effective judicial review.’”) (citation omitted). Nothing in the contents of the Reed

                                               5
        Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 6 of 11



Report, or in the caselaw cited by plaintiff, convinces the court that effective review of
the award to Alstom requires the findings contained in the Reed Report. Thus, under
Axiom, which is precedent binding on this court, plaintiff’s motion must be denied.

       In addition, two other precedential decisions of the Federal Circuit counsel against
supplementation of the administrative record in this instance. First, the APA standard of
review for bid protests brought in this court was central to the holding in Alabama
Aircraft Industries, Inc.-Birmingham v. United States, 586 F.3d 1372 (Fed. Cir. 2009)
(Alabama Aircraft). The following passage explains why the trial court’s bid protest
decision failed that standard and was reversed:

               The trial court’s duty was to determine whether the agency’s price-
       realism analysis was consistent with the evaluation criteria set forth in the
       RFP, see Galen Med. Assocs., Inc. v. United States, 369 F.3d 1324, 1330
       (Fed. Cir. 2004), not to introduce new requirements outside the scope of the
       RFP. The court’s attempt to rewrite the RFP to account for the impact of
       aging aircraft in the manner the court preferred went beyond the scope of the
       court’s review, and amounted to an impermissible substitution of the court’s
       judgment for the agency’s with regard to how the contract work should be
       designed. See Motor Vehicle Mfrs. [Ass’n of U.S., Inc. v. State Farm Mut.
       Auto. Ins. Co., 463 U.S. 29, 43 (1983)] (“The scope of review under the
       ‘arbitrary and capricious’ standard is narrow and a court is not to substitute
       its judgment for that of the agency.”).

               This is not a case in which the agency “entirely failed to consider an
       important aspect of the problem.” Id. As explained, the agency considered
       the aging aircraft issue, but because the impact on future requirements was
       unknown, it decided the best approach was to provide all offerors with the
       three-tier work package on which to base their proposals. This was a
       determination well within the agency’s discretion. The agency’s subsequent
       price-realism analysis based on the set work package was not arbitrary and
       capricious, and the trial court’s contrary determination was not within the
       court’s scope of review under the APA standard.

Alabama Aircraft, 586 F.3d at 1375-76.

       Here, if the court were to supplement the administrative record with the Reed
Report, it, too, would be introducing a new requirement, rewriting the RFP, and
impermissibly substituting its judgment for that of the agency as to how to measure the
relative merits of the submitted proposals. Id. Mr. Reed’s “value-added attributes”




                                              6
        Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 7 of 11



measure that he applied to Voith’s proposal is not outlined in the RFP.5 See ECF No.
54-1 at 1. This court declines plaintiff’s invitation to substitute its judgment for the
agency’s in a manner prohibited by Alabama Aircraft, which is precedent binding on this
court.6

        Finally, as noted by both the government and Alstom, if Voith had wished to
substitute its “value-added attributes” measure for the evaluation measures included in
the solicitation, or add this “necessary” analysis to those measures, ECF No. 54 at 15;
ECF No. 54-1 at 1, the proper time to have done so would have been pre-award, not post-
award. ECF No. 60 at 5; ECF No. 62 at 33. This type of challenge must be brought
before proposals are received by the agency. See Blue & Gold Fleet, L.P. v. United
States, 492 F.3d 1308, 1313 (Fed. Cir. 2007) (“We also hold that a party who has the
opportunity to object to the terms of a government solicitation containing a patent error
and fails to do so prior to the close of the bidding process waives its ability to raise the
same objection subsequently in a bid protest action in the Court of Federal Claims.”).
Under Blue & Gold Fleet, plaintiff’s attempt to change the evaluation criteria of this
procurement by introducing the Reed Report and its evaluation measure, post-award, is
untimely.

      Applying Axiom, Alabama Aircraft and Blue & Gold Fleet, plaintiff’s motion to
supplement the administrative record in this bid protest with the Reed Report must be
denied.7

5
       In its reply brief, Voith acknowledges that Mr. Reed’s analysis is different than
that conducted by the agency, in that it purportedly “quantified” the advantages of
Voith’s technical proposal, and addressed the “net present economic value” of those
advantages. ECF No. 64 at 10, 20. Nothing in plaintiff’s reply brief alters the court’s
conclusion that Mr. Reed’s evaluation of Voith’s technical proposal strayed from the
evaluation scheme set forth in the solicitation.
6
        In its reply brief, plaintiff states that “Voith is proffering the Reed Report to assist
the Court in its application of the APA rational review standard, by providing an
economic analysis that shows that the documented, evaluated advantage of Voith’s
proposal that the [Source Selection Authority] ignored in her best-value determination
was substantial enough to constitute ‘an important aspect of the problem,’ and to
facilitate the Court’s ability to assess whether that violation of the APA standard for
rational decision-making was prejudicial to Voith under the circumstances.” ECF No. 64
at 16. This is precisely the type of “new requirements” analysis condemned in Alabama
Aircraft. 586 F.3d at 1376.
7
       In plaintiff’s reply brief, Voith presents two new arguments. To the extent that
these arguments are foundational arguments that should have been brought in plaintiff’s
opening brief, they are waived. See infra note 8. When a party litigates a bid protest
                                               7
           Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 8 of 11



      B.       Public Interest and Competitive Prejudice

       Plaintiff has alleged, in a cursory manner, that the Reed Report should be allowed
into the court’s record so that it may be referenced when the court weighs the public
interest factor, one of the four factors considered before this court issues an injunction in
a bid protest. ECF No. 54 at 8. Plaintiff’s argument in this regard is contained in part of
one sentence in its opening brief, without any explanation as to how the Reed Report is
relevant to the public interest factor. Id. The court observes, also, that the Reed Report is
not discussed in the section of plaintiff’s motion for judgment on the administrative
record devoted to the public interest factor. See ECF No. 55-1 at 51. Because plaintiff
has not shown how the findings in the Reed Report are relevant to the court’s weighing of
the public interest injunctive relief factor, and has not cited any findings from the Reed
Report in the public interest section of its motion for judgment on the administrative
record, the Reed Report cannot be included in the court’s record.8




under an expedited schedule, it cannot fail to argue the merits of its motion in its opening
brief and defer the presentation of essential arguments until its reply brief is submitted to
the court. To the extent that plaintiff’s new arguments merely respond to the opposition
briefs before the court, they fail to persuade, for the following reasons.

        First, plaintiff contends that Mr. Reed’s analysis merely “reaffirms and gives
effect to” consensus strengths recognized by the agency in Voith’s technical proposal.
ECF No. 64 at 13. In the court’s view, if Mr. Reed’s findings are purely duplicative of
the evaluation contained in the administrative record, they are not necessary for effective
judicial review. Second, plaintiff contends that the Reed Report fills gaps in the
administrative record, because his findings show that the award decision neglected to
take into account all of the advantages of Voith’s technical proposal. Id. at 11-13. The
parties in this case do not need Mr. Reed’s “value-added attributes” measure to present
their arguments, founded on the administrative record, regarding whether the agency
rationally considered the advantages and disadvantages of Alstom’s and Voith’s
proposals when making its award decision. The court concludes that the Reed Report is
not necessary for effective judicial review.
8
       In its reply brief, plaintiff finally explains how the Reed Report might aid the court
in weighing the public interest factor: “the Reed Report . . . demonstrate[es] that
enjoining the award to Alstom, with its inferior design, to permit a proper award decision
that considers the benefits to the Government of Voith’s superior design, serves the
public interest.” ECF No. 64 at 19. However, this argument is untimely as raised and is
thus deemed waived. See, e.g., Arakaki v. United States, 62 Fed. Cl. 244, 246 n.9 (2004)
(“The court will not consider arguments that were presented for the first time in a reply
brief or after briefing was complete.” (citing Novosteel SA v. United States, 284 F.3d
                                              8
        Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 9 of 11



       Plaintiff’s view of the Reed Report’s relevance to the competitive prejudice
suffered by Voith is better explained. ECF No. 54 at 6, 8, 15. The motion to supplement
points to a broad swath of summary findings and the conclusion section of the Reed
Report. Id. at 15 (citing ECF No. 54-1 at 23-30). The motion to supplement also
references the following passage in plaintiff’s motion for judgment on the administrative
record:

       Indeed, as reflected in the expert report of Lloyd Reed, the benefits to the
       government of Voith’s ability to exceed specification targets, with a net
       present economic value of roughly $65 million. Yet the [administrative
       record] indicates that neither the [Source Selection Advisory Council] nor
       the [Source Selection Authority] took those benefits into account in their
       comparative analysis and best-value determination, thereby prejudicing
       Voith by failing to consider a material benefit of its proposal that pertained
       to several of the key objectives of the entire procurement.

ECF No. 55-1 at 26 (citation omitted). Finally, plaintiff may have also intended to
reference a section of its discussion of the agency’s best value trade-off analysis which
addressed, generally, alleged inaccuracies in the evaluation of the savings that could have
been realized if Voith’s proposal had been selected for award. See id. at 48-49. But see
ECF No. 54 at 15 (citing only to ECF No. 55-1 at 45-47); ECF No. 64 at 20 (citing only
to ECF No. 55-1 at 50-51).

       The court concludes that plaintiff considers the Reed Report to support its analysis
of the competitive prejudice suffered by Voith in this procurement, attributing some
measure of prejudice to the agency’s alleged misunderstanding of all of the economic
advantages of Voith’s proposal. See ECF No. 64 at 18-22 (arguing that the Reed Report
should supplement the court’s record because its findings are relevant to the issue of
competitive prejudice). This is, in the court’s view, yet another attempt by plaintiff to
critique the rationality of the evaluation scheme set forth in the solicitation and used by
the agency to compare proposals.9 The court therefore agrees with Alstom that
supplementation of the court’s record with the Reed Report is improper, because it


1261, 1274 (Fed. Cir. 2002); Cubic Def. Sys., Inc. v. United States, 45 Fed. Cl. 450, 467
(1999))).
9
        Plaintiff’s protest challenges the rationality of the agency’s award decision. See,
e.g., Impresa Construzioni Geom. Domenico Garufi v. United States, 238 F.3d 1324,
1332 (Fed. Cir. 2001). That award decision is reviewed through the prism of the
administrative record. Plaintiff cannot use the “competitive prejudice” inquiry as a back
entrance into record supplementation with material which primarily addresses the merits
of this protest.

                                             9
       Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 10 of 11



attempts to introduce a new, undisclosed evaluation measure addressing the “value-added
attributes” of proposals into the APA review of the agency’s award decision. See ECF
No. 62 at 35 (“Supplementation of the Court record is not appropriate where the materials
sought to be admitted address the substance of the protest . . . .” (citing Commc’n Constr.
Servs., Inc. v. United States, 116 Fed. Cl. 233, 258 (2014); Al Ghanim Combined Grp.
Co. Gen. Trad. & Cont. W.L.L. v. United States, 56 Fed. Cl. 502, 511-12 (2003))).

        Plaintiff insists that the competitive prejudice inquiry is not subject to the Axiom
standard. See ECF No. 54 at 16 n.2 (arguing that Axiom “does not apply to
supplementation of the Court record”); ECF No. 64 at 19 (noting that, in the context of
“the issue of competitive prejudice to Voith,” Axiom “does not apply”). As previously
stated in this opinion, the Reed Report is an inappropriate supplementation of the
administrative record under Axiom. Plaintiff will not be permitted to introduce the Reed
Report into the court’s record, when this document clearly is proffered to primarily
address the merits of the protest, under the rubric of addressing competitive prejudice.
Instead, plaintiff must establish prejudice, if any, by drawing from the administrative
record to challenge the agency’s award to Alstom.

     C.       Expert Explanation

        The court disagrees with plaintiff’s contention that the technical aspects of this
procurement cannot be understood unless the Reed Report is considered. The GAO
protest proceeded without the opinions of Mr. Reed. See ECF No. 62 at 7-8. Moreover,
the administrative record in this case is voluminous, and includes a wealth of explanation
of the technical aspects of the proposals submitted by Voith and Alstom. Because Mr.
Reed’s “value-added attributes” findings do not speak to what is central to the analysis
required here, the court does not find the Reed Report to be on the same footing as the
expert opinion already incorporated into the administrative record.

        The court notes, further, that the parties are represented by able counsel and the
briefing schedule permits the crafting of well-reasoned, informative briefs. In addition,
the consideration of an expert report that analyzes the merits of an offeror’s proposal
could intrude upon the court’s role as fact-finder, and could undermine the court’s review
of the agency’s award decision under the deferential APA standard. See, e.g., Sotera Def.
Sols., Inc. v. United States, 118 Fed. Cl. 237, 264 n.18 (2014) (declining to consider a
declaration which provided an analysis of the relative merits of the awardee’s and
protestor’s proposals, because the protest “was adequately informed by the
[administrative record] and the parties’ arguments” (citing Axiom, 564 F.3d at 1380));
Orion Tech., Inc. v. United States, 101 Fed. Cl. 492, 497 (2011) (stating that “it would be
nonsensical for [the court] to consider or adopt an opinion from a putative expert
attempting to . . . substitute his judgment for that of the agency”). For these reasons, the
Reed Report will not supplement the administrative record in this case.


                                             10
        Case 1:18-cv-01907-PEC Document 68 Filed 02/26/19 Page 11 of 11



      D.      Federal Rules of Evidence (FRE)

      Finally, the court need not inquire into the admissibility of the Reed Report under
the FRE, as plaintiff urges. The gravamen of plaintiff’s motion is that the court should
supplement the administrative record with Mr. Reed’s findings. That request must be
denied under Axiom, Alabama Aircraft, and Blue & Gold Fleet, and the court’s
conclusion in that regard renders the issue of the admissibility of the Reed Report under
the FRE irrelevant to the question before the court.

IV.    Conclusion

        For the foregoing reasons, plaintiff’s motion to supplement the record and
admit the Reed Report into evidence, ECF No. 54, is DENIED. The Reed Report
is not part of the administrative record in this case; nor will the court consider the
content of the Reed Report in its analysis of the issues presented by this bid
protest. On or before March 14, 2019, the parties shall CONFER and FILE a
Proposed Redacted Version of this opinion, with any competition-sensitive or
otherwise protectable information blacked out.

       IT IS SO ORDERED.

                                               s/Patricia E. Campbell-Smith
                                               PATRICIA E. CAMPBELL-SMITH
                                               Judge




                                             11
